In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                      No. 07-20-00176-CR


                          ROSARIO REYNA-REYES, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 26th District Court
                                  Williamson County, Texas
                Trial Court No. 18-2202-K26, Honorable Donna King, Presiding

                                       August 18, 2020

                              MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and DOSS, JJ.

       Appellant, Rosario Reyna-Reyes, appeals from the trial court’s order placing her

on deferred adjudication community supervision for the offense of possession of a

controlled substance. We dismiss the appeal for want of jurisdiction.

       The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In a

criminal case, a notice of appeal must be filed within thirty days after sentence is imposed

or the trial court enters an appealable order, or within ninety days if the defendant timely

files a motion for new trial. TEX. R. APP. P. 26.2(a). If a notice of appeal is not timely filed,
we have no option but to dismiss the appeal for want of jurisdiction. Castillo, 369 S.W.3d

at 198.

        Here, the trial court signed the order of deferred adjudication on January 22, 2020.

No motion for new trial was filed. Appellant’s notice of appeal was, therefore, due within

thirty days after the order was entered, by February 21, 2020. TEX. R. APP. P. 26.2(a).

Appellant did not file a notice of appeal until April 13, 2020. Accordingly, her untimely

filed notice of appeal prevents this court from acquiring jurisdiction over the appeal.

        By letter of July 23, 2020, we notified appellant of the consequences of the late

notice of appeal and directed her to demonstrate grounds for continuing the appeal by

August 5 or the appeal would be dismissed for want of jurisdiction. On August 6, 2020,

appellant’s counsel filed a motion seeking an extension of time to respond. In the motion,

counsel asserts that he “still needs to review the court reporter’s record to determine if

there are relevant facts contained therein pertaining to the issue of jurisdiction.” We deny

the motion. The time to file a notice of appeal from an order of deferred adjudication is

triggered by the date the order is rendered. Garcia v. State, 29 S.W.3d 899, 901 (Tex.

App.—Houston [14th Dist.] 2000, no pet.). Therefore, the transcript of the hearing at

which appellant was placed on deferred adjudication is irrelevant to the jurisdictional

inquiry, and appellant has not illustrated otherwise.

        For these reasons, we dismiss the appeal for want of jurisdiction.1

                                                                    Per Curiam

Do not publish.



        1  Furthermore, to the extent appellant seeks to appeal from the trial court’s Order Amending
Conditions of Probation (In Absentia) signed on April 13, 2020, we also lack jurisdiction over the appeal as
there is no constitutional or statutory authority permitting a direct appeal from an order modifying conditions
of community supervision. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).
                                                      2